Before
                     HITESMAN, GASTON, and FOIL,
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Jocelyn QUARTERS-STYLES
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201900208

                          Decided: 18 March 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                      Military Judge: Mark D. Sameit

Sentence adjudged 16 May 2019 by a special court-martial convened at
Marine Corps Air Station Iwakuni, Japan, consisting of a military judge
sitting alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
ment for 70 days, forfeiture of $1,000.00 pay per month for 12 months, and a
bad-conduct discharge.

For Appellant: Lieutenant Commander Jacqueline M. Leonard, JAGC, USN.

                     For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
             United States v. Quarters-Styles, NMCCA No. 201900208


PER CURIAM:
   After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         2